Per Curiam,
This appeal is from an order striking off a judgment entered on a warrant of attorney. No opinion was filed by the court below in making the order, and, when the case was called for argument here, it was submitted on the paper books. If we had known, when leave was asked to so submit it, that the court below had given no reason for its action, such leave would not have been granted, but an order would have been promptly made remitting the record, that there might be attached to and returned with it the court’s reason or reasons for striking off the judgment. Except when we assume original jurisdiction we do not exercise it. In the present case we are asked to perform a duty which rested, in the first instance, on the court below, and in remitting the record that such duty may be performed by that court, we do so under what may now be regarded as a settled rule, that whenever a judgment entered on a warrant of attorney is opened or stricken off, the court’s reasons for disturbing it must appear with the record, if an appeal be taken to this court:
Record remitted, with leave to either side to move to advance the hearing of the appeal upon the return of the record with an opinion from the court below stating its reasons for striking off the judgment.